ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on December 14, 1965 (181 So.2d 20) denying certiorari as to count one of the information and granting certiorari and quashing the order of the Circuit Court of Dade County, Florida as to counts two and three of the information in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 189 So.2d 882, by its opinion and judgment filed September 14,1966 and mandate dated September 30, 1966, now lodged in this court, quashed that part of this court’s judgment which denied certiorari as to count one of the information and left undisturbed that part of this court’s judgment treating of the second and third counts;
NOW THEREFORE, It is Ordered that the final order of this court issued in this cause on December 29, 1965 is withdrawn, the opinion and judgment of this court, filed in this cause on December 14, 1965, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida, dated September 14, 1966, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated, as aforesaid, is adhered to, and accordingly the order of the circuit court dated June 25, 1965 here on review is quashed with directions for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall he taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).